—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 20, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s bare claims of innocence of the crime charged and ignorance and confusion of the consequences of pleading guilty did not warrant more extensive fact-finding procedures prerequisite to the disposition of defendant’s pro se motion to withdraw his plea of guilty, where the record of the plea proceedings shows that defendant, represented by counsel, admitted his guilt of the crime charged, was carefully advised by the court as to the consequences of pleading guilty, and otherwise entered his plea knowingly and voluntarily (see, People v Diaz, 162 AD2d 405, lv denied 76 NY2d 939), and that he was experienced in the ways of criminal proceedings and thus not unaware of the consequences of taking a plea, having been convicted of four prior felonies (see, People v Miller, 42 NY2d 946, 947). Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.